SUPERIOR COURT

OF THE

STATE OF DELAWARE

SUSSEX COUNTY COURTHOUSE
l THE ClRCLE, SUlTE 2
GEORGETOWN, DELAWARE 1994-7
TELEPHONE (302) 856-5264

RICHARD F. STOKES

JUDGE

January 18, 2017

Alonzo J. Payne
SBI# 00398336
SCI
P.O. Box 500
Georgetown, DE 19947
Christopher S. Koyste, Esquire
709 Brandywine Blvd.
Wilmington, DE 19809
RE: State ofDelaware v. Alonzo J. Payne, Def. ID# Sl308012898A (R-l)
Date Submitted: November 9, 2016
Dear Mr. Payne and Mr. Koyste:

Pending before the Court are postconviction matters in this case. Alonzo .l. Payne
(“defendant”) filed a motion for postconviction relief pursuant to Superior Court Criminal Rule
61 (“Rule 61 "). Christopher S. Koyste, Esquire Was appointed to represent defendant in
connection With that motion (“Postconviction Counsel”). Postconviction Counsel has filed a

motion to withdraw. Because defendant’s Rule 61 motion contains no valid claims, it shall be

summarily dismissed. This is my decision granting Postconviction Counsel’s motion to Withdraw

and denying the motion for postconviction relief.

On February 26, 2014, a jury found defendant guilty of the charges of robbery in the first
degree, possession of a firearm during the commission of` a felony, and tampering with physical
evidence. It found him not guilty of a charge of conspiracy in the second degree. On May 23,
2014, defendant was declared an habitual offender pursuant to 11 Del. C. § 4214(a). He was
sentenced as follows. As to the robbery in the first degree conviction, he was sentenced as an
habitual offender to 25 years at Level 5. With regard to the possession of a firearm during the
commission of a felony conviction, he was sentenced as an habitual offender to 25 years at Level
5. On the conviction for tampering with physical evidence, he was sentenced to two years at

Level 5, suspended for l year of probation at Level 3.

Defendant appealed to the Supreme Court, which affirmed the judgment below.' The
thorough recitation of the facts in the Supreme Court’s decision follows.

(2) On August 16, 2013, Darryl Hutt (“Hutt”) left work and cashed his weekly
paycheck of $280 at the Service General. Hutt then walked to the apartment of
Ashley Drummond (“Ashley”) to find his cousin Shawn Smith (“Smith”). When
Hutt arrived at the apartment, Smith was not there, but Ashley's brother Yahi
Drummond (“Yahi”), her cousin Teuntay Drummond (“Teuntay”), and Payne
were there. Shortly after Smith arrived, Hutt and Smith left the apartment

(3) Smith and Ashley had been arguing throughout the day and continued to
argue over the phone after Smith left the apartment Yahi overheard the argument
and called Smith. During that conversation, Smith told Yahi that he and Hutt were
going to the Service General to cash Smith's paycheck. Once they arrived, Smith
went inside, and Hutt remained in the car to count his money. A black Cadillac
pulled into a nearby parking spot. Three males got out and approached Hutt's
window. Hutt testified that he was “struck” and then felt a “snatch on [his] leg,”
after which his money was gone. When Hutt looked up, he noticed that a man
wearing a white shirt and red shorts had a gun pointed at him.

(4) Smith exited the Service General while the three men were walking back to
the Cadillac. Smith recognized the three men as Payne, Teuntay, and Yahi. Smith

 

'Payne v. State, 2015 WL 1469061(Del. Mar. 30, 2015).

2

a witness informed the jury of Payne's previous incarceration

testified that Payne was wearing a white shirt and red shorts. Hutt told Smith that
the three men had just robbed him. Smith approached Payne and asked for the
money back. Payne refused, and the three men drove off in the Cadillac. Later,
Smith and Hutt went back to Ashley's apartment to ask for the money back, but
Payne refused again.

(5) Smith and Hutt reported the incident to the Georgetown Police Department.
In addition to describing Payne's white shirt and red shorts, Hutt reported that, of
the money stolen, one of the twenty-dollar bills and one of the ten-dollar bills
were torn. The police responded immediately. Upon arriving at Ashley's
apartment complex, officers identified Payne by his clothing. One of the officers
drew his weapon and ordered everyone to put their hands up. Payne ran into
Ashley's apartment. About thirty seconds to a minute later, Payne reappeared at
the front door and then exited the apartment. One of the officers then took Payne
into custody. When the police searched Ashley's apartment, they found a black
revolver under a couch. Tamara Midgette (“Midgette”), who was inside Ashley's
apartment during the arrest, testified that Payne ran into the apartment, hid
something under the couch, and gave her $l79. FNl The money the officers
recovered from Midgette included a twenty-dollar bill and a ten-dollar bill with
tears matching those Hutt described.2

FN l Detective Bradley Cordrey testified that $129 was removed
from Midgette and then an additional $50 was recovered “where
she had hidden it in another location.” Midgette testified that,
“[Payne] had ran in and hid something under the couch and hid on
the floor and threw me $130.”

On appeal, defendant argued “ that the trial court should have declared a mistrial because

1)3

an exchange between defendant’s trial counsel and Smith where Smith stated he did not know

defendant until later because defendant was “locked up” when Smith started dating Ashley

Drummond. This Court immediately struck the phrase “locked up” and told the jury to disregard

it. Defendant’s trial counsel then moved for a mistrial; the trial court denied the motion.

Defendant argued on appeal that this denial was an abuse of discretion. The Supreme Court

 

2Ia’.at”‘l.

3Ia’. at *2.

This disclosure occurred during

employed a Pena4 analysis where it weighed:
“(l) the nature and frequency of the comments; (2) the likelihood of resulting
prejudice; (3) the closeness of the case; and (4) the sufficiency of the trial judge's
efforts to mitigate any prejudice.” FN 85
FN 8 Smith v. State, 963 A.2d 719, 723 (Del. 2008).
After analyzing all four Pena factors, the Supreme Court concluded that the trial court was
within its discretion in denying defendant’s motion for a mistrial.

The Supreme Court’s mandate was dated April 15, 2015. Defendant filed his
postconviction motion on May 15, 2015. ln that motion, he asserts the following claims.6
Ground l

Denial the Jury the right to see victims [sic] statements

Judge denies the Jury note after my Attorney and Prosecutor agreed to the victims
[sic] statement

Ground 2
Effective Assistance of Counsel

My attorney never put in no [sic] motions that l ask him to put in on my behalf`.
Did not represent me as he should on his cross examining

Ground 3
Fail to properly identify me (suspect)

The victim never Identified me in trial.

 

4Pena v. Slale, 856 A.2d 548, 550 (Del.2004) (“Pena”).
5Payne v. State, supra at *2.

6Defendant’s numbering system is confusing; the Court sets forth defendant’s various
arguments and applies its own numbering system. In support of his claims, defendant attaches
various pages from the trial transcripts as well as portions of a police report.

4

Ground 4
Hearsay testimony/hearsay grounds

The state witness testimony in court was by what victim has told him was not
done from face value.

Ground 5

Victim inconsistents [sic] statement/contradictory

The victim court testimony was inconsistent with his police report.
Ground 6

Evidence was insufficient

Defendant and another was [sic] arrested wearing clothes similar according to
victim court testimony.

Ground 7
interjecting of pass [sic] life style

ther [sic] were a lots [sic] of mentioning about the defendant’s prior record in the
hearing of Jury.

As noted earlier, Postconviction Counsel has filed a motion to withdraw, affirming that
he found no meritorious issues of law after thoroughly analyzing the record and defendant’s

proposed claims.

Defendant was provided the opportunity to respond to Postconviction Counsel’s motion

to withdraw but did not do so.

Before reviewing the claims, l set forth several standards which are applicable to this
postconviction motion: those pertaining to procedural bars and those pertaining to ineffective

assistance of counsel claims.

First, l review the procedural bars; if a procedural bar applies to an argument, then that

argument should not be considered on its merits.

The applicable version of Rule 61 is that made effective June 4, 2014. That rule provides
in pertinent part with regards to the procedural bars:

(i) Bars to relief. --

(l) Time limitation. -- A motion for postconviction relief may not be filed more
than one year after the judgment of conviction is final or, if it asserts a
retroactively applicable right that is newly recognized after the judgment of
conviction is final, more than one year after the right is first recognized by the
Supreme Court of Delaware or by the United States Supreme Court.

(2) Successive motions. -- ***.

(3) Procedural default. -- Any ground for relief that was not asserted in the
proceedings leading to the judgment of conviction, as required by the rules of this
court, is thereafter barred, unless the movant shows

(A) Cause for relief from the procedural default and
(B) Prejudice from violation of the movant's rights.

(4) Former adjudication -- Any ground for relief that was formerly adjudicated,
whether in the proceedings leading to the judgment of conviction, in an appeal, in
a postconviction proceeding, or in a federal habeas corpus proceeding, is
thereafter barred.

(5) Bars inapplicable -- The bars to relief in paragraphs (l), (2), (3), and (4) of
this subdivision shall not apply either to a claim that the court lacked jurisdiction
or to a claim that satisfies the pleading requirements of subparagraphs (2)(i) or
(2)(ii) of subdivision (d) of this rule.

The above-referenced pleading requirements of subparagraphs (2)(i) or (2)(ii) of
subdivision (d) of Rule 61 provide:

(i) pleads with particularity that new evidence exists that creates a strong
inference that the movant is actually innocent in fact of the acts underlying the
charges of which he was convicted; or

(ii) pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant's case and renders the conviction
or death sentence invalid.

The time for asserting a claim for ineffective assistance of counsel is in a defendant’s first

motion for postconviction relief. The standard for an ineffective assistance of counsel claim is set

forth in Rea'a’en v. State7 as follows:

To demonstrate ineffective assistance of counsel, a defendant must satisfy two
requirements First, the defendant must establish that his or her “counsel's
representation fell below an objective standard of reasonableness.” FN 25 Doing
so requires overcoming a “strong presumption that counsel's conduct falls within
the wide range of reasonable professional assistance; that is, the defendant must
overcome the presumption that, under the circumstances, the challenged action
‘might be considered sound trial strategy.’ ” FN 26 Second, the defendant must
demonstrate a “reasonable probability that, but for counsel's unprofessional errors,
the result of the proceeding would have been different.” FN 27 A reasonable
probability requires more than a showing “merely that the conduct ‘could have or
might have or it is possible that [it would have]’ led to a different result.” FN 28
“A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” FN 29

FN 25 Strl`ckland v. Washl`ngton, 466 U.S. 668, 688, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984).

FN 26 Id. at 689, 104 S. Ct. 2052 (quoting Michel v. Louisiana, 350
U.S. 91, 101, 76 S. Ct. 158, 100 L. Ed. 83 (1955)).

FN 27 Id. at 694, 104 S. Ct. 2052.

FN 28 Neal, 80 A.3d at 942 (quoting Plor)fv. State, 75 A.3d 840,
867 (Del. Supr.2013)).

FN 29 Slrickland, 466 U.S. at 694, 104 S. Ct. 2052.
Furthermore, a defendant must make concrete allegations of unprofessional errors and
actual prejudice and substantiate them or risk summary dismissal.8
l now turn to defendant’s claims, which Postconviction Counsel develops more fully in

his Memorandum in Support of Motion to Withdraw as Counsel Pursuant to Rule 6l(e)(6) for

 

72016 WL 6311114, * 3 (Del. Oct. 27, 2016).
8Yourlge)' v. Stale, 580 A.2d 552, 555 (Del. 1990).

7

Petitioner Alonzo Payne (“Postconviction Counsel’s Memorandum”).9

Postconviction Counsel explains, as set forth below, defendant’s assertion that the “Judge
denies the Jury note after my Attorney and Prosecutor agreed to the victims [sic] statement.”

During Mr. Payne’s trial, the written out-of-court statements of Mr. Hutt and
Mr. Smith were read to the jury and admitted as Court exhibits under 11 Del, C. §
3507. (A24-29, 60-64). '0 They were not admitted as trial exhibits and were not
permitted to go with the jury into the jury room during deliberations However
during deliberations, the jury submitted a note to the Court requesting permission
to view the written statements (A2l3). The Court discussed the jury’s request
with both trial counsel and the State and found that although trial counsel did not
agree that the jury should see the statements, he agreed by the nature of his
presentation during closing argument by informing the jury they could see the
statements when they went back into the jury room. (A204, 215).

The State agreed that good cause existed for the jury to view the statements but
was concerned with the manner in which they should be presented to the jury.
(A216, 220). The Court ultimately declined to exercise its discretion, stating, “l
arn finding there are just too many complications of how it should be presented to
the jury. So l am choosing not to exercise my discretion, which I will not permit
them to see it.” (/8221).ll

This claim is procedurally barred because defendant did not raise it on appeal.12
Furthermore, defendant has not established any of the exceptions to the procedural bar as
contained in Rule 61(i)(3)(A) and (B) or Rule 61(i)(5) exist. Accordingly, the claim fails.

However, even if defendant should overcome the procedural bar, the claim fails on the

merits for the reasons explained by Postconviction Counsel.

 

9Docket Entry 83.

10'l`hese are references to the page numbers of the Appendix to Postconviction Counsel’s
Memorandum.

"Postconviction Counsel’s Memorandum at 7-8.

'ZRuie 61(i)(3).

Postconviction Counsel reviews the law regarding 11 Del. C. § 3507 statements13 As he

notes, the Delaware Supreme Court has stated that
the “default” rule is that written or tape or video-recorded § 3507 statements
should not be admitted into evidence as separate trial exhibits that go with the jury

into the jury room during deliberations although the statements may be played or
read to the jury in the first instance during the course of trial.... '4

Although that is the basic rule, the trial judge has discretion to allow the jury to see the
statements. Postconviction Counsel correctly argues that in this case, there was no abuse of
discretion “[g]iven the concerns that were raised over how to properly present the statements to

the jury, who should read the statements and the appropriate length of time for the jury to view

them.”'5

ln conclusion, this claim fails because it is procedurally barred and alternatively, it is

meritless

Postconviction Counsel addresses defendant’s arguments that the Trial Court erred in

 

13 ln 11 Del. C. § 3507, it is provided in pertinent part:

Use of prior statements as affirmative evidence.

(a) ln a criminal prosecution, the voluntary out-of-court prior statement of a
witness who is present and subject to cross-examination may be used as
affirmative evidence with substantive independent testimonial value.

(b) The rule in subsection (a) of this section shall apply regardless of whether
the witness' in-court testimony is consistent with the prior statement or not. The
rule shall likewise apply with or without a showing of surprise by the introducing

party.

'4F10nn0ry v. Slate, 893 A.2d 507, 526 (Del. 2006). Accom’ Morse v. State, 120 A.3d 1,
12 (Del. 2015).

'5Postconviction Counsel’s Memorandum at 8.

9

admitting Smith’s hearsay testimony. '6
All claims regarding the admission of hearsay are procedurally barred because defendant

did not raise them on appeal.]7 Furthermore, defendant has not established any of the exceptions

 

'(’Rules 801 through 807 of the Delaware Rules of Evidence (“DRE”) address hearsay.
Pertinent portions of those rules are set forth below.

Rule 801. Definitions.

The following definitions apply under this article:

(a) Statement. -- A "statement" is (1) an oral or written assertion or (2)
nonverbal conduct of a person, if it is intended by him as an assertion.

(b) Declarant. -- A "declarant" is a person who makes a statement.

(c) Hearsay. -- "Hearsay" is a statement, other than one made by the declarant
while testifying at the trial or hearing, offered in evidence to prove the truth of the
matter asserted.

(d) Statements which are not hearsay. -- A statement is not hearsay if:

(1) Prior statement by witness. -- The declarant testifies at the
trial or hearing and is subject to cross-examination concerning the
statement, and the statement is (A) inconsistent with his testimony,
or (B) consistent with his testimony and is offered to rebut an
express or implied charge against him of recent fabrication or
improper influence or motive, or (C) one of identification of a
person.

Rule 802. Hearsay rule.
Hearsay is not admissible except as provided by law or by these Rules.
Rule 803. Hearsay exceptions; availability of declarant immaterial.

The following are not excluded by the hearsay rule, even though the declarant is

available as a witness:
>l< >l< *

(2) Excited utterance. -- A statement relating to a startling event or condition
made while the declarant was under the stress of excitement caused by the event
or condition.

'7Ruie 61(i)(3).
10

to the procedural bar as contained in Rule 61(i)(3)(A) and (B) or Rule 61 (i)(5) exist.
Accordingly, the hearsay arguments fail.

Even if defendant somehow overcame the procedural bar, the hearsay arguments fail on
the merits, as explained by Postconviction Counsel.

Statements to which defendant has objected are Smith’s statements in the police report
about Smith’s conversation with defendant at the robbery scene where defendant told Smith “not
to worry about it” and a statement during a later encounter where defendant told Smith he did not
want to hear about it, “it” being the taking of the money from Hutt. '8 As Postconviction Counsel
explains, these statements were admitted pursuant to ll Del. C. § 3507, and there was no
improper admission. Thus, there is no merit to a claim that hearsay rules were violated.

Another hearsay objection is to Smith testifying that Hutt told Smith they robbed him. '9
This statement constituted an excited utterance to the hearsay rule and thus, was admissible.

As Postconviction Counsel explains, defendant has identified two other statements by
Smith that he alleges were impermissible hearsay. The first was: “l mean my cousin was saying
that he pulled a gun on him.”20 The second, as Postconviction Counsel explains, “occurred during
trial counsel’s cross-examination of Mr. Smith when he stated, in reference to Mr. Hutt, ‘[h]e

actually said that he pulled his gun out on him.’(AS3).”21 Postconviction Counsel explains that

 

ISVol. 1 Appendix to Withdraw as Counsel Pursuant to Rule 6l(e)(6) for Petitioner
Alonzo Payne, A64 (hereinafter, “1 Appendix at _”).

'°1 Appendix at A54. A previous statement to that effect was stricken because a proper
foundation for an exception to the hearsay rule was not established l Appendix at A47-48.

201 Appendix at A58.
21Postconviction Counsel’s Memorandum at ll.

ll

these statements would have been governed by the excited utterance exception to the hearsay
rule.

Postconviction Counsel then discusses two other statements Smith made:

Mr. Smith’s testimony “... my cousin saying he just got robbed, like, he got a

gun” and “[h]e just told me [h]e pulled the gun on him and he robbed him”

indicated that Mr. Hutt’s statements regarding the [sic] both robbery and the gun

occurred at the same time. (A77, 78). As such, the Court’s ruling on the excited

utterance exception would have included the statements referencing the gun as

well [sic] the robbery....22

Thus, even if defendant should overcome the procedural bars, the claims fail on the
merits because none of the statements constituted inadmissible hearsay for the reasons explained
above.

In conclusion, the hearsay claims are denied because they are procedurally barred and in
the alternative, they are meritless

Defendant has advanced several ineffective assistance of counsel arguments

One argument he makes is that trial counsel “never put in no [sic] motions that [he] ask
[sic] him to put it on [his] behalf.” Defendant did not set forth any specifics on this assertion.
Postconviction Counsel speculates as to what defendant is arguing.23 However, the Court will not

speculate about defendant’s arguments here. Where a defendant does not detail his ineffective

assistance of counsel claims, the claim fails24

 

22Ia’. at ll-l2.

23Although the preferred practice is to obtain an affidavit of trial counsel where
allegations of ineffective assistance of counsel are made, defendant has not made any specific,
concrete allegations of ineffectiveness Trial counsel would have to speculate on the assertions
against him. An affidavit would be inappropriate in this situation.

24Yow'zger v. State, 580 A.2d at 555.

12

In conclusion, this claim fails because it is too vague to consider.

Another ineffective assistance of counsel argument defendant asserts is that trial counsel
was ineffective for failing to “represent [him] as he should on his cross-examining.” Again,
defendant does not set forth any specific argument as to error and consequently, the Court
dismisses the claim summarily.25

Defendant argues there was insufficient evidence to convict him because Hutt never
specifically identified him during trial as the individual who robbed him, Hutt’s testimony was
inconsistent with the police report, and Hutt’s testimony indicated that another individual was
arrested at the same time as defendant, wearing the same clothes

Because defendant did not raise this insufficiency of evidence argument on appeal, it is
procedurally barred.26 Furthermore, defendant has not established any of the exceptions to the
procedural bar as contained in Rule 6l(i)(3)(A) and (B) or Rule 61(i)(5). Accordingly, the claim
fails

However, even if the Court did consider the insufficiency of the evidence argument, the
claim fails on the merits for the reasons explained by Postconviction Counsel.

While testifying, Hutt did not point out defendant as his robber. However, Hutt did testify
several times that the robber had on a white shirt and red shorts Furthermore, numerous
witnesses, including the arresting officer, testified defendant had on a white shirt and red shorts
that day and at the time of his arrest. There was no testimony that any of the other robbers were

wearing a white shirt and red pants although Hutt testified that another robber had on a white

 

251d
26Rule 61(i)(3).
13

shirt There was overwhelming evidence that defendant was the robber. This claim fails
Hutt’s testimony at trial was inconsistent with his prior statements to the Georgetown
Police. Postconviction Counsel provides the following examples of inconsistencies

For example, Mr. Hutt admitted that he left out “a couple of details that
happened” in his written statement, such as the fact that one of the three
individuals hit him. (A44, 45, 278). Mr. Hutt also testified that the gun was
“pointed at him,” despite previously telling officers that the individual had raised
his shirt and placed his hand on a gun that was in his waistband. (A4l , 42, 281).
Additionally, Mr. Payne correctly notes that Ms. Midgette offered testimony
despite having made multiple, inconsistent prior statements to law enforcement
(A285, 286).27

The standard for reviewing a sufficiency of the evidence challenge is set forth in Rickel’l

v. Sz‘ate:28

“... whether considering the evidence in the light most favorable to the
prosecution, including all reasonable inferences to be drawn therefrom, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” FN 3

FN 3 Forrest v. State, 721 A.2d 1271, 1279 (Del. 1999) (citing
Barnett v. State, 691 A.2d 614, 618 (Del. 1997).

When considering, pursuant to Pena, the “closeness of the case” factor in its decision on
appeal, the Supreme Court concluded this was not a close case in the least:

This factor also weighs against finding that the trial court abused its discretion.
Here, three witnesses identified Payne as the person who committed the offense.
In addition, the State put forth substantial circumstantial evidence suggesting
Payne was guilty. FN 33 Because the case against Payne was not close, the third
Pena factor weights against granting a mistrial.29

 

27Postconviction Counsel’s Memorandum at 15.
282()15 WL l289425, *2 (Del. Mar. 20, 2015).
29Payne v. State, supra at *4.

14

FN 33 Hutt told the police that the man who robbed him was
wearing a white shirt and red shorts Smith, who knew Payne,
identified the man in the white shirt and red shorts as Payne. In
addition, Smith recognized Payne as one of the three men who was
walking away from his car when the robbery took place. Smith also
testified that he approached Payne as he was walking away from
the car and asked for the money back, but Payne refused.
Additionally, Midgette testified that Payne ran into the apartment,
hid something under the couch, and gave her money matching the
description of the stolen money, namely, one of the twenty-dollar
bills and one of the ten-dollar bills were torn.

As Postconviction Counsel notes:

The evidence against Mr. Payne included: testimony by Mr. Smith, a long time
acquaintance of Mr. Payne, that Payne was present at the scene of the robbery and
subsequently refused to return the money, testimony from Mr. Hutt that the
individual who robbed him was wearing a white shirt and red shorts, testimony
from several witnesses that Mr. Payne was wearing a white shirt and red shorts,
testimony from the arresting officer that Mr. Payne was taken into custody
wearing a white shirt and red shorts, testimony from Ms. Midgette that Mr. Payne
threw money at her and hid something under the couch, the recovery of a firearm
from under the same couch bearing similarities to the description of the weapon
provided by Mr. Hutt, corresponding tears in the money recovered from l\/ls.
Midgette, recovery of the car driving by Mr. Payne and present at the Service
General, evidence of flight, and a video-recorded statement provided by Mr.
Payne to law enforcement admitting he was at the Service General when Mr. Hutt
was present30

Postconviction Counsel correctly argues:

Taking into consideration the evidence against Mr. Payne, as well as the respect
given to the trier of fact in resolving conflicts in testimony and weighing the
evidence, the record supports the assertion that “any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.” FN 29
Therefore, this claim is without merit31

FN 29 Jackson v. Virginz`a, 443 U.S. 307, 319 (1979).

 

30Postconviction Counsel’s Memorandum at 15-16.

3'Id. at 16.

15

To repeat, despite the minor inconsistencies defendant points out, the evidence
overwhelmingly established that defendant robbed Hutt of his money while threatening him with
a gun and then hid the gun from the police. Defendant’s insufficiency of the evidence argument

fails on the merits

In conclusion, this claim fails because it is procedurally barred and in the alternative, it is
meritless

A final argument defendant advances is that the jury heard “lots [sic] of mentioning about
the defendant’s prior record in the hearing of the jury.” That statement is factually incorrect
There was only one statement which the jury heard with regard to defendant’s criminal history.

That was Smith’s statement that when Smith first started dating l\/ls. Drummond, defendant had

been “locked up”.32

This claim is procedurally barred by Rule 61(i)(4) because the Supreme Court considered
the issue on appeal. Furthermore, defendant has not established the existence of any exception to
the procedural bar as required by Rule 61(i)(5). Accordingly, the claim fails

Postconviction Counsel also reviewed the record and analyzed a couple of possible issues
that could have been raised. That review and analysis are summarized below.

The first issue pertains to Detective Cordrey’s testimony as to why fingerprint and DNA
analysis was not performed on the recovered firearm.33 Trial counsel objected to this testimony

on the ground that the detective had not been identified as an expert nor had the defense been

 

321 Appendix at A72.

33This issue appears at Vol. 2 Appendix to Withdraw as Counsel Pursuant to Rule
61(e)(6) for Petitioner Alonzo Payne, A174-186; A190-91.

16

notified that he would be testifying as an expert The State of Delaware (“the State”) argued that
the testimony was not being offered as expert testimony; instead, it was offered to explain why
additional testing was not undertaken The Court ruled the testimony was admissible in response
to trial counsel’s raising, in his opening argument, the issue that DNA testing was not performed.

Postconviction Counsel does not review the procedural bars that would apply to this
argument; instead, he reviews the merits of the argument only. First, he concludes that Detective
Cordrey, because of his experience, would have been qualified as an expert witness pursuant to
DRE, Rule 702.34 He concludes no prejudice occurred from the technical violation of Delaware
Superior Court Criminal Rule 16 because trial counsel undertook an extensive and thorough
cross-examination of Detective Cordrey.

Postconviction Counsel concludes that even if the evidence was inadmissible, its
admissibility was harmless in light of the overwhelming evidence submitted against defendant,
and thus, the argument is meritless

This claim is procedurally barred35 and no exception to the procedural bar is advanced.
Even if an exception was established and the argument was considered, the Court would deem
the claim meritless for the reasons set forth by Postconviction Counsel.

The second issue Postconviction Counsel reviewed was whether a chain of custody

violation occurred with regard to the gun and monies seized.36 Detective Cordrey testified to

 

34DRE, Rule 702 allows a witness to be deemed an expert where that witness is “qualified
as an expert by knowledge, skill, experience, training, or education....”

35Rule 61(i)(3).
36See 1 Appendix at Al l, A12, A160, 168, 169.

17

chain of custody standards which established a reasonable probability that no tampering with the
evidence occurred. Postconviction Counsel concludes:

Given the testimony of Detective Cordrey, and taking into consideration that the
possible gap in the chain of custody for both the firearm and money was not so
deficient as to meaningfully increase the “1ikelihood of intermeddlers having
tampered with [it],” a claim that the evidence should have been excluded is
without merit Relatedly, even if counsel was ineffective for failing to raise the
issue on cross-examination, given the totality of the evidence against Mr. Payne,
the record does not support a showing of prejudice, as Mr. Payne could have still
been convicted for the same offenses even without recovery of the firearm or
money. FN 45. Thus, it cannot be demonstrated that but for trial counsel’s failure
to cross-examine Detective Cordrey on the possible gap in the chain of custody,
there is a reasonable probability Mr. Payne would not have been convicted due to
the strength of the evidence presented by the State.37

FN 45 See Mitchell v. State, 984 A.2d 1194, 1196-97 (Del. 2009);
Fortt v. State, 767 A.2d 799, 802-03 (Del. 2001).

This argument would be procedurally barred.38 If an ineffective assistance of counsel
argument was made which thereby allowed its consideration, the Court would conclude that the
argument fails ln light of the overwhelming evidence against defendant, the failure to cross-
examine Detective Cordrey on the chain of custody would not be sufficient to meet the prejudice

prong of the ineffective assistance of counsel standard.39

 

37Postconviction Counsel’s Memorandum at 22.
38Rule 61(i)(3).
39Strl`cklarla' v. Washl`rzgton, supra.

18

For the foregoing reasons, Postconviction Counsel’s motion to withdraw is GRANTED

and defendant’s motion for postconviction relief is DENIED.

IT IS SO ORDERED.

Very tr lly yours,/

 

cc: Prothonotary’s Office
Office of the Public Defender
Adam D. Gelof, Esquire

19